Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s specification fail to show cancellation signal, from the applicant specification paragraph 0116, shows a control signal that cancels reserved resources within a predetermined time period may be transmitted.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALHAN et al. (U.S. Pub No. 2016/0374105 A1) in view of Xue et al. (U.S. Pub No. 2015/0271786 A1).



1. Kalhan disclose a method of selecting resources and transmitting a signal in the selected resources by a first user equipment (UE) in a wireless communication system [par 0020, According to the user specification the pivot resources may be configured from among resources which are reserved. The Inc D2D UE devices select communication resources from the assigned set of resources for D2D communication. For the examples, the D2D UE devices select a resource by observing (listening) the communication resource to determine if another device is using the resource for transmission. The D2D UE device only selects and uses the communication resource if it is determined that the resource is not currently being used. The OoC D2D UE devices 116, 118 may select resources from the reserved OoC D2D communication resources in a similar manner], the method comprising: performing sensing for resources within a predetermined time period [par 0020, 0029, The inc D2D UE devices select communication resources from the assigned set of resources for D2D communication. For the examples, the D2D UE devices select a resource by observing (listening) the communication resource to determine if another device is using the resource for transmission. With the dedicated signaling, it is assumed that the base station 102 would assign the same resources to all the InC D2D UEs belonging to the same group. The UE devices within the D2D groups employ a listen-before-transmit procedure in accordance with a Carrier Sense Multiple Access (CSMA) technique to identify the scheduled InC D2D communication resources 210 that will be used by each particular group]; reserving signal transmission resources among the resources based on a result of the sensing [par 0030, 0031, OoC D2D UE devices 116, 118 select communication resources form the reserved OoC D2D communication 108 without scheduling or assignment from the base station 102. The OoC D2D UE devices 116, 118 autonomously select resources (selected OoC D2D communication resources 212) from the reserved OoC D2D reserved communication resources 208 using a technique that minimizes interference between other OoC D2D groups], transmitting the signal to a second UE based on the signal transmission resources [par 0034,  For the examples, the OoC D2D UE 117 of the group only uses selected OoC D2D communication resources 212 for transmitting D2D signals within the D2D group 123 and the InC D2D UE device 109 of the D2D group 123 transmits D2D signals using selected D2D communication resources selected from the set of assigned D2D communication resources (not shown in FIG. 2)].
 	Kalhan fail to show wherein, based on at least one signal transmission resource among the reserved signal transmission resources being not used for transmitting the signal, a cancellation signal for the at least one signal transmission resource is transmitted to the second.
 	In an analogous art Xue show wherein, based on at least one signal transmission resource among the reserved signal transmission resources being not used for transmitting the signal [par 0176, The UE selects one SA period for transmitting the SA signal along with the selection indicator (reservation indicator) and informs that the corresponding SA resource is reserved for transmitting data after the end of the SA reservation interval. This information notifies other UEs that the corresponding SA resource is selected by the UE and other UEs cannot use the SA resource in order to avoid collision. When a UE detects the other UE's occupancy of the SA resource, it detects the invalidity of the corresponding SA resource and considers selecting one of other available SA resources], a cancellation signal for the at least one signal transmission resource is transmitted to the second [par 0160, 0172,  the UE removes the available resource corresponding to the RT signal from the available resource list at step 1415. The UE repeats the above operation until the backoff timer expires. For example, the intra-eNB UE transmits the RT signal including the index and priority of the resource allocated by the eNB or information notifying that it is the intra-eNB UE. The intra-eNB UE transmits the RT signal with its backoff timer set to 0 under the assumption that the out-of-coverage UEs do not set their backoff timers to 0. When the intra-eNB UE wins the contention with the out-of-coverage UE and thus is allocated resource, it requests for withdrawal of the resource intended to use originally with the SA signal].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan and Xue because this provides a method for allocating D2D resource efficiently in the network area with assistance of base station while minimizing the collision probability in contention-based resource allocation in consideration of the D2D communication (or D2D broadcast) characteristics.


4. Kalhan and Xue defines the method according to claim 1, Kalhan fail to show wherein the indicates a position of the at least one signal transmission resource within the predetermined time period.
 	In an analogous Xue art show wherein the indicates a position of the at least one signal transmission resource within the predetermined time period [par 0079,  In FIG. 5, the position of the data resource is predetermined depending on the position of the control resource. That is, when the control signals of the two UEs are transmitted on different control resources, the two UEs also transmit data on different data communication resources].
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan and Xue because this provides a method for allocating D2D resource efficiently in the network area with assistance of base station while minimizing the collision probability in contention-based resource allocation in consideration of the D2D communication (or D2D broadcast) characteristics.


9. Kalhan discloses a first user equipment (UE) for selecting resources and transmitting a signal in the selected resources in a wireless communication system, the UE comprising: a transceiver; and a processor, wherein the processor is configured to: perform sensing for resources within a predetermined time period [par 0020, According to the user specification the pivot resources may be configured from among resources which are reserved. The Inc D2D UE devices select communication resources from the assigned set of resources for D2D communication. For the examples, the D2D UE devices select a resource by observing (listening) the communication resource to determine if another device is using the resource for transmission. The D2D UE device only selects and uses the communication resource if it is determined that the resource is not currently being used. The OoC D2D UE devices 116, 118 may select resources from the reserved OoC D2D communication resources in a similar manner]; select signal transmission resources among the resources based on a result of the sensing [par 0020, 0029, The Inc D2D UE devices select communication resources from the assigned set of resources for D2D communication. For the examples, the D2D UE devices select a resource by observing (listening) the communication resource to determine if another device is using the resource for transmission. With the dedicated signaling, it is assumed that the base station 102 would assign the same resources to all the InC D2D UEs belonging to the same group. The UE devices within the D2D groups employ a listen-before-transmit procedure in accordance with a Carrier Sense Multiple Access (CSMA) technique to identify the scheduled InC D2D communication resources 210 that will be used by each particular group]; and transmit the signal to a second UE based in the signal transmission resources  [par 0034,  For the examples, the OoC D2D UE 117 of the group only uses selected OoC D2D communication resources 212 for transmitting D2D signals within the D2D group 123 and the InC D2D UE device 109 of the D2D group 123 transmits D2D signals using selected D2D communication resources selected from the set of assigned D2D communication resources (not shown in FIG. 2)].
 	Kalhan fail to show wherein, based on at least one signal transmission resource among the reserved signal transmission resources being not used for transmitting the signal, a cancellation signal for the at least one signal transmission resource is transmitted to the second.
 	In an analogous art Xue show wherein, based on at least one signal transmission resource among the reserved signal transmission resources being not used for transmitting the signal [par 0176, The UE selects one SA period for transmitting the SA signal along with the selection indicator (reservation indicator) and informs that the corresponding SA resource is reserved for transmitting data after the end of the SA reservation interval. This information notifies other UEs that the corresponding SA resource is selected by the UE and other UEs cannot use the SA resource in order to avoid collision. When a UE detects the other UE's occupancy of the SA resource, it detects the invalidity of the corresponding SA resource and considers selecting one of other available SA resources], a cancellation signal for the at least one signal transmission resource is transmitted to the second [par 0160, 0172,  the UE removes the available resource corresponding to the RT signal from the available resource list at step 1415. The UE repeats the above operation until the backoff timer expires. For example, the intra-eNB UE transmits the RT signal including the index and priority of the resource allocated by the eNB or information notifying that it is the intra-eNB UE. The intra-eNB UE transmits the RT signal with its backoff timer set to 0 under the assumption that the out-of-coverage UEs do not set their backoff timers to 0. When the intra-eNB UE wins the contention with the out-of-coverage UE and thus is allocated resource, it requests for withdrawal of the resource intended to use originally with the SA signal].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan and Xue because this provides a method for allocating D2D resource efficiently in the network area with assistance of base station while minimizing the collision probability in contention-based resource allocation in consideration of the D2D communication (or D2D broadcast) characteristics.


12. Kalhan and Xue defines the UE according to claim 9, Kalhan fail to show wherein the cancellation signal indicates a position of the at least one signal transmission resource the predetermined time period. 
 	In an analogous art Xue show wherein the cancellation signal indicates a position of the at least one signal transmission resource the predetermined time period [par 0079,  In FIG. 5, the position of the data resource is predetermined depending on the position of the control resource. That is, when the control signals of the two UEs are transmitted on different control resources, the two UEs also transmit data on different data communication resources].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan and Xue because this provides a method for allocating D2D resource efficiently in the network area with assistance of base station while minimizing the collision probability in contention-based resource allocation in consideration of the D2D communication (or D2D broadcast) characteristics.


16. Kalhan and Xue creates the UE according to claim 9, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station (BS) or a network [Kalhan, par 0019, a scheduler allocates time-frequency resources for communication between the base station and the UE devices. In the examples discussed herein, however, the scheduler 114 also assigns time-frequency resources (D2D communication resources) for
communication between UE devices 104-109 to establish and maintain a device-to- device (D2D) communication link].


Claim(s) 3, 11,  is/are rejected under 35 U.S.C. 103 as being unpatentable over KALHAN et al. (U.S. Pub No. 2016/0374105 A1) in view of Xue et al. (U.S. Pub No. 2015/0271786 A1) in further view of Rajagopal et al. (U.S. Pub No. 2017/0188391 A1


3. Kalhan and Xue provides the method according to claim 1, Kalhan and Xue fail to show wherein: the signal transmission resources are selected among
the resources, with excluding resources having a sensing result equal to or larger than a predetermined threshold.
 	In an analogous art Rajagopal show wherein: the signal transmission resources are selected among the resources, with excluding resources having a sensing result equal to or larger than a predetermined threshold [par 0233, 0234, 0236, The threshold can be set by the eNB during configuration of Mode 2. The network load conditions may be estimated based on sensing of SA contents and/or energy based sensing. The network load or congestion level as observed by a UE can be defined as the percentage of unavailable data and/or SA resources observed by the UE based on sensing. For example, percentage=(number of busy resources in T)number of total resources in T), where T is the measuring interval. To meet criteria 1, congestion control mechanisms such as reducing MCS, transmit power, muting etc. could be applied with resource reselection when the network load conditions exceeds a threshold a, where O|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan, Xue, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.

11. Kalhan and Xue provides the UE according to claim 9, wherein: Kalhan and Khoryaev fail to show the signal transmission resources for are selected among the resources with excluding resources having a sensing result equal to or larger than a predetermined threshold.
 	In an analogous art Rajagopal show the signal transmission resources for are selected among the resources with excluding resources having a sensing result equal to or larger than a predetermined threshold [par 0233, 0234, 0236, The threshold can be set by the eNB during configuration of Mode 2. The network load conditions may be estimated based on sensing of SA contents and/or energy based sensing. The network load or congestion level as observed by a UE can be defined as the percentage of unavailable data and/or SA resources observed by the UE based on sensing. For example, percentage=(number of busy resources in T)number of total resources in T), where T is the measuring interval. To meet criteria 1, congestion control mechanisms such as reducing MCS, transmit power, muting etc. could be applied with resource reselection when the network load conditions exceeds a threshold a, where O|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan, Xue, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.


Response to Amendment

The Office has not established a prima facie case of obviousness for at least the features of wherein, based on at least one signal transmission resource among the reserved signal transmission resources being not used for transmitting the signal, a cancellation signal for the at least one signal transmission resource is transmitted to the second UE,” as recited in amended claim 1. For example, Khoryaev fails to disclose or suggest a scenario in which a first UE does not use at least one resource among resources that have been reserved by the first UE, and that the first UE then transmits a cancellation signal for the unused at least one resource to a second UE, as described in amended claim 1.
Thus, Khoryaev merely discloses that a UE can receive, from a network, control commands to stop using particular resources. However, Khoryaev says nothing about a first UE transmitting a cancellation signal to a second UE regarding unused resources among resources that were reserved by the first UE, as described in amended claim 1.
For at least these reasons, the Office has not established a prima facie case of obviousness for at least the features of “wherein, based on at least one signal transmission resource among the reserved signal transmission resources being not used for transmitting the signal, a cancellation signal for the at least one signal transmission resource is transmitted to the second UE,” as recited in amended claim 1.

The examiner argument is moot in view of newly rejected claims. Analogous art Xue disclose on at least one signal transmission resource among the reserved signal transmission resources being not used for transmitting the signal, a cancellation signal for the at least one signal transmission resource is transmitted to the second UE.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468